Citation Nr: 0309117	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  02-12 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for migraine headaches had not 
been submitted, and denied his claim.  The veteran filed a 
timely appeal to this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.   In a rating decision dated in March 1952, the RO 
originally denied the veteran's claim for service connection 
for migraine headaches.

3.  In a rating decision dated in June 1993, the RO 
determined that new and material evidence sufficient to 
reopen the veteran's previously-denied claim for service 
connection for migraine headaches had not been submitted, and 
denied his claim for service connection for this disorder; 
this decision was not timely appealed by the veteran.

4.  The evidence received since the time of the June 1993 
rating decision denying service connection for migraine 
headaches is not so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSION OF LAW

1.  The June 1993 RO rating decision which denied service 
connection for migraine headaches is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).

2.  The evidence received since the June 1993 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156(a), 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the appealed 
rating decision dated in March 2001, in the statement of the 
case (SOC) issued in May 2002, in the supplemental statements 
of the case (SSOCs) issued in September 2002 and December 
2002, and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in May 2002, and again in the SOC issued to 
the veteran in May 2002, the RO advised the veteran of the 
recent enactment of the VCAA, and provided him with detailed 
information about the new rights provided thereunder, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO described the evidence needed to 
establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence has been met.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and medical statements, VA outpatient 
treatment notes, statements from friends and family of the 
veteran, and several personal statements made by the veteran 
in support of his claim.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim was filed in October 2000, 
which is well before that date, the former provisions of 38 
C.F.R. § 3.156(a) are for application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  A veteran who served during a period 
of war or during peacetime service after December 31, 1946, 
is presumed to be in sound condition when he entered into 
military service except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 
C.F.R. § 3.304(b) (2002).  The presumption of soundness can 
be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service.  38 U.S.C.A. §§ 
1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2002).  In 
determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  38 
C.F.R. § 3.304(b)(1) (2002).  History given by the veteran, 
which conformed to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  38 
C.F.R. § 3.304(b)(2) (2002).  Regulations also provide that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); C.F.R. § 3.306(a) (2002).  In deciding a 
claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

In a March 1952 rating decision, the RO initially denied the 
veteran's claim for service connection for migraine headaches 
on the basis that there was no competent evidence which 
showed that the veteran had suffered from a headache 
disorder, either in service or currently.  Evidence 
considered at that time included the veteran's service 
medical records, which did not indicate any evidence of 
recorded complaints or diagnoses of, or treatment for, 
headaches during service, including at the time of a May 1946 
service separation examination.  The only other evidence 
considered at that time was a statement from the veteran's 
employer, who reported that the veteran never complained of 
headaches before he left for the military, but wrote home 
complaining of headaches while in the service.  This 
statement also indicated that when the veteran resumed work 
for the author of the statement after service, he took an 
abnormal amount of aspirin, was very nervous, and could not 
stand any noise.  The veteran did not appeal this decision.

In April 1993, the RO received a statement from the veteran 
which was construed as a claim to reopen the previously-
denied claim for service connection for migraine headaches.  
At that time, he reported that he had suffered from headaches 
during the last year of high school and was treated by a 
chiropractor, and also took aspirin and Midol pills.  He 
reported that these headaches "got worse" in service, and 
that he had been taking pain pills for headaches ever since.  
In a decision dated in June 1993, the RO determined that new 
and material evidence sufficient to reopen the veteran's 
previously-denied claim had not been submitted, and again 
denied his claim.  

Newly-submitted evidence considered at the time of this 
decision consisted of the following items:  treatment records 
from Dr. Byron Blowers of the Dakota Family Chiropractic 
Clinic dated from January 1972 to May 1993; treatment records 
from Family Practice Center dated from October 1985 to April 
1993; VA outpatient treatment notes dated in April 1993; and 
a statement from R. S. Montague, M.D. dated in May 1993 (a 
fifth source, Northwestern Clinic, indicated that they had no 
treatment records for the veteran).  These records showed 
treatment for headaches, variously described as migraine, 
cluster or tension headaches, beginning in May 1973 and 
continuing to 1993.  However, the RO found that while these 
records established that the veteran was suffering from a 
current headache disorder, and showed that he was treated for 
this disorder as early as 1973, none of the newly-submitted 
medical evidence linked this disorder to the veteran's 
military service some 30 years earlier.  The Board notes that 
a treatment record from Dr. Blowers dated in August 1992 
notes that the veteran reported having suffered from 
headaches "all my life," since his teenage years.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in July 1993.  The Board 
observes that while the veteran filed a timely notice of 
disagreement (NOD) to this decision in August 1993, and the 
RO issued a statement of the case later that month in 
response to the veteran's NOD, no appeal was ever filed by 
the veteran.  Therefore, as no appeal was filed within one 
year of notification of the June 1993 denial, the decision 
became final based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2002).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim, the Board determines that a two-step process must be 
followed in addressing attempts to reopen a previously denied 
claim.  The first of these steps is to determine whether the 
evidence added to the record is new and material.  According 
to the relevant VA regulation, "[n]ew and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final June 1993 
decision includes a statement dated in October 2000 from a 
fellow shipmate of the veteran.  In this statement, the 
veteran's shipmate recalled that the veteran "really had a 
bad time with those lousy headaches, and really never had the 
right thing to help him at the time."

Also relevant are treatment records from Bismarck 
Chiropractic Clinic dated from January 1954 to October 1961, 
and from Mid Dakota Clinic dated from January 1955 to October 
2000.  These records reflect treatment for headaches 
throughout the period from 1954 to the present.  However, 
only a few of these records referenced the date of onset of 
these headaches.  A record from Bismarck Chiropractic Clinic 
dated in January 1954 noted that the veteran had been 
suffering from migraine headaches for "5 yrs. at least.  
More severe the last 3 yrs."  A note dated in January 1955 
from Mid Dakota Clinic noted that the veteran was suffering 
from severe headaches for the past three years.  The examiner 
also noted that "Headaches have been more severe since 
leaving the service, but has had them whole life - even when 
living on the farm."

In November 1993, the veteran's treating chiropractor at 
Bismarck Chiropractic Clinic, Dr. C. H. Oldenburg, verified 
that the veteran had been receiving chiropractic services at 
that office since January 1954 for the relief of migraine 
headaches.

In September 2002, Dr. Steven J. Scherr of Mid Dakota Clinic 
submitted a statement advising that it had been determined 
that the veteran's sinus disease was exacerbating his 
migraine headaches.

The only other item of evidence received since the time of 
the June 1993 RO rating decision consists of a packet of 
three statements from a friend and siblings of the veteran, 
all received by VA in October 2002.  The statement from the 
veteran's brother attested to the fact that the veteran had 
suffered from headaches throughout high school and during 
service, and that these headaches worsened after the veteran 
was discharged from the military.  The veteran's sister 
stated that the veteran had had headaches for "a long time" 
and "was in the Navy with them."  A friend of the veteran 
reported that he had known the veteran since 1951, and that 
the veteran "has had bad headaches ever since I've known 
him."

Following a review of this evidence, the Board finds that 
none of the evidence indicates that the veteran's current 
migraine headache disorder was incurred in service.  In 
addition, while several of these items of evidence, primarily 
the lay statements including the veteran's own statements, 
suggest that he was suffering from headaches before entering 
the military, there is no competent medical evidence which 
indicates that the veteran had a migraine headache disorder 
prior to service.  His entrance examination, service medical 
records, and separation examination are negative for 
complaints, findings or a diagnosis related to a chronic 
migraine headache disorder.  Further, even assuming arguendo 
that such statements rebut the presumption of soundness in 
this case, there is no competent medical evidence which 
indicates that any purported migraine headache disorder was 
aggravated by the veteran's military service.  As noted 
above, the veteran's service medical records do not reflect 
any evidence of a diagnosis of or treatment for headaches at 
the time of examination at service entrance, during service, 
or at the time of examination at service discharge.  As such, 
there is no medical evidence showing a worsening of a 
preexisting disorder during service.  While the veteran's 
brother and at least one examiner stated that the veteran's 
headaches were worse after his discharge from the military, 
these statements do not indicate whether the veteran's 
headaches were worse immediately upon discharge than they 
were immediately prior to service entry, as would be required 
to show aggravation in service, or instead were simply worse 
at some time, perhaps years, after discharge than they were 
at some point prior to service.  In any case, the Board notes 
that an actual diagnosis of a migraine headache disorder was 
not shown by the evidence until 1954, nearly a decade after 
the veteran's discharge from the military.  As such, it is 
not clear whether the veteran had a diagnosed migraine 
headache disorder at the time of his military service which 
could be subject to worsening.

Therefore, the Board determines that while new evidence, in 
the sense that it was not previously of record, has been 
submitted since the time of the prior June 1993 rating 
decision, the evidence is not probative or whether a migraine 
headache disorder was incurred in or aggravated by the 
veteran's active duty service.  Although the evidence 
submitted would support a finding of a current headache 
disorder, there is no competent medical evidence linking such 
disorder to any disease or injury incurred in service many 
years earlier, or indicating that a preexisting disorder was 
aggravated by service.  

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for migraine headaches.  The Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection for migraine headaches.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996) and Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Essentially, to reopen 
his claim the veteran needs competent medical evidence, such 
as an opinion, preferably based on review of the medical 
evidence, that he suffers from migraine headaches which are 
related to a disease or injury suffered in service, or which 
preexisted service but was aggravated therein.




ORDER

New and material evidence having not been submitted, service 
connection for migraine headaches is denied.




	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

